Dear Mr. Burdine:
This responds to your request on behalf of the Board of Commissioners of Cypress Black Bayou Recreation and Water Conservation District (District) for an opinion of this office pertaining to the proper procedures for selling timber located on land owned by the District.
The District is created under the authority of La. R.S. 38:2601
et seq., and it is specifically provided in Section 2603 that the District is a political subdivision of the State of Louisiana, a budgetary unit of the State of the Louisiana, and an agency of the State of Louisiana designed to carry out an essential governmental function of the State. Consequently, tracts of land and timber under the jurisdiction of the District may be considered to be State-owned and subject to applicable provisions of law, such as La. R.S. 39:11, which require the Commissioner of Administration to "administer and supervise lands, waterbottoms and facilities owned or leased by the State of Louisiana".
For these reasons, the provisions of La. R.S. 41:1001 et seq. pertaining to the application for sale of timber on State lands would be applicable to the contemplated sale of timber. The State Land Office, within the Division of Administration, routinely assists in the sale of timber on State lands and has formatted computer discs with all applicable procedures to be followed which may be of assistance to you in connection with the matter at hand.
Please contact Mr. Clay Carter, Public Lands Utilization Manager, State Land Office, (504) 342-4600, for further information pertaining to the practices and procedures followed in connection with timber sales on State lands.
We hope this opinion is of assistance to you, and if we may be of further help, please call upon us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ GARY L. KEYSER ASSISTANT ATTORNEY GENERAL
RPI/GLK:bb